DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/3/2020 in which Applicant lists claims 1-15 as being cancelled, and claims 16-33 as being new. It is interpreted by the examiner that claims 16-33 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that claim 16 includes a special technical feature, claims 17-22 depend from claim 16, and therefore at least one claim in each of Groups I, II, III and IV share a same special technical feature.  This is not found persuasive because the limitations of claim 16 do not include a special technical feature since claim 16 does not make a contribution over the prior art of at least Bruzzone et al., U.S. Patent Application Publication Number 2005/0168697 A1 (hereafter Bruzzone) in view of Wheatley et al., U.S. Patent Number 6,157,490 (hereafter Wheatley) and Jonza et al., U.S. Patent Application Publication Number 2002/0015836 A1 (hereafter Jonza), as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17, 19, 21-28 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least one nonelected group/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/4/2020 and 4/7/2022 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 20 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear in claim 16 what is meant by “the plurality of interference layers in each optical stack transmits at least 80% of light having a first polarization state, reflects at least 90% of light having an orthogonal second polarization state, and transmits less than 5% of light having the second polarization state”. For example, it isn’t clear from the claim if each optical stack transmits at least 80% for each wavelength from at least 450 to 600 nm, or if each optical stack has a transmission of at least an average of 80% across the wavelength range from at least 450 to 600 nm? Also, it isn’t clear if each optical stack reflects at least 90% of light having an orthogonal second polarization state for each wavelength from at least 450 to 600 nm, or if each optical stack has a reflection of at least an average of 90% across the wavelength range from at least 450 to 600 nm? Finally, it isn’t clear if each optical stack transmits less than 5% for each wavelength of 450 to 600 nm light having the second polarization state, or if each optical stack transmits less than an average of 5% of light having the second polarization state across the wavelength range from at least 450 to 600 nm? For the purpose of this examination the claim(s) are interpreted in view of at least page 1, lines 10-18 wherein the transmittance and reflectance percentages are an average across the predetermined wavelength range.
Claims 18 and 20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Regarding claim 20, the phrase "such that when the PBS is incorporated in an imaging system" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e. it is not clear if the PBS is required to be actually incorporated into a positively recited imaging system).  See MPEP § 2173.05(d). For the purpose of this examination the PBS is actually incorporated into an imaging system including the recited limitations.
Regarding claim 30, the phrase "such that when the PBS is incorporated in an imaging system" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (i.e. it is not clear if the PBS is required to be actually incorporated into a positively recited imaging system).  See MPEP § 2173.05(d). For the purpose of this examination the PBS is actually incorporated into an imaging system including the recited limitations.
In claim 30 the intended structure of “the optical film of claim 29 disposed between and adhered to the first and second hypotenuses, the optical film further comprising a first optical stack facing the first prism and comprising the plurality of stacked first polymeric interference layers and a second optical stack facing the second prism and comprising the plurality of stacked first polymeric interference layers, the first optical stack disposed on, and spaced apart by a light absorbing linear polarizer from, a second optical stack” is not clear. The claim recites that the optical film is disposed between and adhered to the first and second hypotenuses of the first and second prisms.  The claim also recites that the optical film includes a first optical stack facing the first prism and comprising the plurality of stacked first polymeric interference layers, and a second optical stack facing the second prism and comprising the plurality of stacked first polymeric interference layers, but the first stack is disposed on and spaced from the second optical stack by a light absorbing linear polarizer, and therefore it is not clear how the optical film may be disposed between and adhered to the first and second hypotenuses of the first and second prisms while the second optical stack includes the plurality of stacked first polymeric interference layers. For the purpose of this examination the claim limitation is interpreted as “the optical film of claim 29 disposed between and adhered to the first and second hypotenuses, the optical film further comprising a first optical stack facing the first prism and comprising the plurality of stacked first polymeric interference layers and a second optical stack facing the second prism and comprising the plurality of stacked second polymeric interference layers, the first optical stack disposed on, and spaced apart by a light absorbing linear polarizer from, a second optical stack”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bruzzone et al., U.S. Patent Application Publication Number 2005/0168697 A1 (hereafter Bruzzone) in view of Wheatley et al., U.S. Patent Number 6,157,490 (hereafter Wheatley) and Jonza et al., U.S. Patent Application Publication Number 2002/0015836 A1 (hereafter Jonza).
Regarding claim 16, as best understood, Bruzzone discloses an optical film (see at least figure 2) comprising a first optical stack (fig. 2, element 112) disposed on, and spaced apart by one or more spacer layers (fig. 2, element 150) from, a second optical stack (fig. 2, element 120), each optical stack comprising a plurality of polymeric interference layers reflecting and transmitting light primarily by optical interference in a same predetermined wavelength range (paras. [0020]-[0023], [0028], [0036]-[0037], [0041], [0047]-[0048]) extending at least from 450 to 600 nm (see at least paragraphs [0028], [0051] and [0066]-[0076] wherein it would be understood by one of ordinary skill in the image projection arts that the first, second, and third color bands are generally red, green and blue spectrum light), each spacer layer in the one or more spacer layers not reflecting or transmitting light primarily by optical interference (fig. 2, element 150), wherein the first and second optical stacks and the one or more spacer layers are formed integrally with one another (fig. 2, elements 112, 150 and 120).
Bruzzone further discloses that the layer thicknesses for the first and second optical stacks may be varied to control the reflection and transmission properties of the optical stacks, such as those described in US 6,157,490 (paras. [0046]-[0053], [0056]). Additionally, Bruzzone teaches that in multilayer reflective polarizing films optical absorption may cause undesirable effects, that in most clear polymers absorption increases toward the blue end of the visible spectrum, and that the multilayer stack may be constructed such that wavelengths that would be most strongly absorbed by the stack are the first wavelengths reflected (para. [0056]).
Bruzzone does not appear to explicitly disclose that each optical stack has interference layers closer to the one or more spacer layers that reflect longer wavelengths and interference layers farther from the one or more spacer layers that reflect shorter wavelengths.
However, the Wheatley reference, referred to by paragraph [0050] of Bruzzone, teaches that the optical thicknesses of the layers of a pair of multilayer interference reflective films may be tuned such that each optical stack has interference layers closer to the incident side that reflect shorter wavelengths (see at least figure 1d, and col. 2, lines 7-49, col. 6, line 57 through col. 7, line 12, and col. 7 lines 23-31).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical film of Bruzzone to include the teachings of Wheatley so that each optical stack has interference layers closer to the one or more spacer layers that reflect longer wavelengths and interference layers farther from the one or more spacer layers that reflect shorter wavelengths, for the purpose of using a known technique to provide a sharp bandage on one or both desired sides of a reflection band for a particular application. 
Bruzzone further does not specifically disclose that for light in the predetermined wavelength range and substantially normally incident on the optical film, the plurality of interference layers in each optical stack transmits at least 80% of light having a first polarization state, reflects at least 90% of light having an orthogonal second polarization state, and transmits less than 5% of light having the second polarization state.
However, Jonza teaches a multilayer polymer optical film, having a stack of films with a controlled thickness gradient, wherein for light in the predetermined wavelength range, extending at least from 450 to 600 nm, and substantially normally incident on the optical film, the plurality of interference layers in each optical stack transmits an average of at least 80% of light having a first polarization state, reflects at least an average of 90% of light having an orthogonal second polarization state, and transmits less than an average of 5% of light having the second polarization state (see at least figure 6 and paragraphs [0052]-[0053], and figure 8 and paragraphs [0057]-[0058]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical film of Bruzzone to include the teachings of Jonza so that the layer thicknesses, number of layers, materials and refractive indices of the layers of the optical film are chosen such that for light in the predetermined wavelength range and substantially normally incident on the optical film, the plurality of interference layers in each optical stack transmits at least 80% of light having a first polarization state, reflects at least 90% of light having an orthogonal second polarization state, and transmits less than 5% of light having the second polarization state, for the purpose of using known methods of design and optimization to control the desired reflection and transmission characteristics of an optical film for a given application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., U.S. Patent Number 6,697,195 B2 (hereafter Weber).
Regarding claim 29, Weber discloses an optical film comprising a plurality of stacked first polymeric interference layers disposed on a plurality of stacked second polymeric interference layers (see at least figure 1, elements 102 and/or 104; figure 2, elements 12 and 14; col. 8, line 54 through col. 9, line 17, and col. 10, line 47 through col. 11, line 52), each first and second interference layers reflecting or transmitting light primarily by optical interference for at least one wavelength in a same predetermined wavelength range (see at least col. 6, lines 40-49; col. 8, line 54 through col. 9, line 17, and col. 10, line 47 through col. 11, line 52), an outermost first interference layer being the first interference layer farthest from the plurality of stacked second interference layers, an outermost second interference layer being the second interference layer farthest from the plurality of stacked first interference layers (as best understood, see at least figure 2, a top-most or bottom-most layer 12, and a top-most or bottom-most layer 14).
Weber further discloses that the first and second interference layers may each have an optical thickness equal to one quarter of a respective wavelength (col. 9, line 33 through col. 10, line 19), and that the optical thicknesses of the interference layers may be varied to increase reflectivity for a range of wavelengths (col. 9, line 33 through col. 10, line 19), and that the optical thicknesses may be tuned for normally incident light with respect to the in-plane indices of refraction for each layer (col. 9, line 33 through col. 10, line 19), and that the reflective wavelength range of the reflective element can be selected for the application (col. 9, line 33 through col. 10, line 19), and that the optical filter can be made with reflective wavelength ranges of at least 50-400 nm (col. 9, line 33 through col. 10, line 19). 
	As best understood, Weber does not specifically disclose that the outermost first and second interference layers having optical thicknesses equal to one quarter of respective first and second wavelengths in the predetermined wavelength range, a difference between the first and second wavelengths being less than about 40 nm. Although it should be noted that the first and second wavelengths, as claimed, may be chosen to have a difference in wavelength of 1 nm or less. Therefore, choosing an optical thickness for each of the first and second interference layer which is one quarter of a desired wavelength, as taught by Weber (col. 9, line 33 through col. 10, line 19), would be substantially equivalent to having an optical thickness equal to one quarter of respective first and second wavelengths in the predetermined wavelength range when a difference between the first and second wavelengths being less than about 40 nm. Additionally, an honest review of the disclosure does not reveal any particular criticality, any specific benefits over the prior art, or any specific problems to be solved “the outermost first and second interference layers having optical thicknesses equal to one quarter of respective first and second wavelengths in the predetermined wavelength range, a difference between the first and second wavelengths being less than about 40 nm”.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any appropriate optical thickness for each of the first and second interference layers for a given application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to form the outermost first and second interference layers such that they have optical thicknesses equal to one quarter of respective first and second wavelengths in a predetermined wavelength range wherein a difference between the first and second wavelengths being less than about 40 nm, for the purpose of optimizing the reflection and transmission characteristics of specific wavelength(s) of light incident on the first and second interference layers for a given application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., U.S. Patent Number 6,697,195 B2 (hereafter Weber) as applied to claim 29 above, and further in view of Ouderkirk et al., U.S. Patent Application Publication Number 2015/0177531 A1 (hereafter Ouderkirk).
Regarding claim 30, as best understood, Weber further discloses that the optical film further comprises a first optical stack comprising the plurality of stacked first polymeric interference layers (see at least figure 1, element 102, and figure 2, elements 12 and 14, col. 10, lines 52-67) and a second optical stack comprising the plurality of stacked first polymeric interference layers (see at least figure 1, element 104, and figure 2, elements 12 and 14, col. 10, lines 52-67), the first optical stack disposed on, and spaced apart by a light absorbing linear polarizer from, a second optical stack (see at least figure 1, element 106, and col. 13, lines 8-21), and that the light absorbing linear polarizer absorbs at least 50% of image light scattered by at least one of the first and second optical stacks while absorbing less than 2% of the image light (col. 12, line 53 through col. 13, line 7).
Weber does not specifically disclose a polarizing beam splitter (PBS) comprising: a first prism comprising a first hypotenuse; a second prism comprising a second hypotenuse facing the first hypotenuse; and the optical film of claim 29 disposed between and adhered to the first and second hypotenuses, the optical film further comprising a first optical stack facing the first prism and comprising the plurality of stacked first polymeric interference layers and a second optical stack facing the second prism and comprising the plurality of stacked first polymeric interference layers, the first optical stack disposed on, and spaced apart by a light absorbing linear polarizer from, a second optical stack such that when the PBS is incorporated in an imaging system where an image light entering the PBS, exits the PBS after being sequentially reflected by the first optical stack, transmitted by the optical film, and reflected by the second optical stack, the light absorbing linear polarizer absorbs at least 50% of image light scattered by at least one of the first and second optical stacks while absorbing less than 2% of the image light.
However, Ouderkirk teaches an imaging system including a polarizing beam splitter (PBS) including a first prism comprising a first hypotenuse; a second prism comprising a second hypotenuse facing the first hypotenuse; and an optical film disposed between and adhered to the first and second hypotenuses (see at least figures 1-3 and 5, elements 104, 106, 132, 134, 232, 206, 240, 242, 234, 304, 560, 580, 410, 550, 570).
Ouderkirk further teaches that the optical film further comprises a reflective multilayer polarizer facing the first prism and facing the second prism (see at least figure 2 and col. 8, line 53 through col. 9, line 6, and col. 10 lines 37-67 of Weber; and see at least figures 1-3 and 5, elements 106, 132, 134, 206, 232, 234, 410, 560 and 580, as well as paragraphs [0002], [0026], [0035] and [0041]-[0042] of Ouderkirk), such that when the PBS is incorporated in an imaging system an image light enters the PBS, exits the PBS after being sequentially reflected by the optical film, transmitted by the optical film, and reflected by the optical film (see at least the arrangements of figures 1 and 3 of Ouderkirk).
Weber and Ouderkirk are related in at least they both teach multilayer reflective optical films for use in optical filters (see at least figure 2 and col. 8, line 53 through col. 9, line 6, and col. 10 lines 37-67 of Weber; and see at least figures 1-3 and 5, elements 106, 206 and 410, as well as paragraphs [0002], [0026], [0035] and [0041]-[0042] of Ouderkirk).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to combine the teachings of Weber and Ouderkirk, so that the PBS and imaging system of Ouderkirk includes the optical film of Weber such that the optical film includes a first optical stack facing the first prism and comprising the plurality of stacked first polymeric interference layers and a second optical stack facing the second prism and comprising the plurality of stacked first polymeric interference layers, the first optical stack disposed on, and spaced apart by a light absorbing linear polarizer from, a second optical stack such that when the PBS is incorporated in the imaging system where an image light entering the PBS, exits the PBS after being sequentially reflected by the first optical stack, transmitted by the optical film, and reflected by the second optical stack, the light absorbing linear polarizer absorbs at least 50% of image light scattered by at least one of the first and second optical stacks while absorbing less than 2% of the image light, for the purpose of exchanging one known type of polarizer in a PBS/imaging system for another known type of polarizer to take advantage of the polarizer of Weber having a high degree of control over the physical and optical characteristics of the interference optical stacks and control over the absorption and transmission of the absorbing spacer layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/10/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872